Title: From Thomas Jefferson to Lem. Chipman, 13 December 1808
From: Jefferson, Thomas
To: Chipman, Lem.,Hart, Reuben


                  
                     
                        13 Dec. 1808
                     
                  
                  To the Electors of the county of Ontario in the State of New York.
                  The wrongs which we have sustained, fellow citizens, from the belligerent powers of Europe, & of which you have taken so just a view in your address, recived by me on the 27th. of the last month, could not fail to excite in the bosoms of freemen the sentiments of high indignation expressed by you. the love of peace had long induced us to bear with these aggressions, & the hope of a return to a spirit of justice had encouraged us to persevere in endeavors at amicable adjustment. their outrages however have at length forced us to suspend all intercourse with them, to gather home our resources, & to prepare for whatever may happen. your approbation of these measures is gratifying to your public functionaries, & the readiness you express to encounter the privations & sacrifices which these aggressions occasion, is honourable to yourselves. the legislature of the nation now assembled together, will decide how long the state of non-intercourse may be preferable to a more serious appeal. the decided support which you tender either of the present, or such other measures as they shall adopt for the good of the Union, and the pledge of your lives, your fortunes & honor for that purpose, are calculated to inspire them with firmness in their deliberations & an assurance that the result will be supported by their country. the confidence you are so good as to express in the conduct of the administration, is highly gratifying to them, & encourages a perseverance in their best endeavors for the public good. that these may issue in effecting your happiness & the peace & prosperity of our country, is my sincere prayer.
                  
                     Th: Jefferson
                     
                  
                  
                      
                        
                     
                     the date was omitted. but it was Dec. 13. 08.
                  
               